   Case 5:20-cv-00412-TJM-ML Document 6 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VINCENT SONNICK,

                                    Plaintiff,

       vs.                                                         5:20-CV-412
                                                                   (TJM/ML)

TROOPER CHRISTOPHER BUDLONG; TROOPER
HORTON; NELSON DODGE, Town Judge;
OFFICER MCCORMICK; and ONONDAGA
CO. SHERIFF DEPT.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                     DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 28 U.S.C. § 1332, to

Magistrate Judge Miroslav Lovric for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiff alleges that Defendants, state officials, injured him

in a variety of ways by targeting and harassing him.

       Magistrate Judge Lovric’s Report-Recommendation, dkt. # 5, issued on June 4,

2020, finds that Plaintiff has failed to allege facts sufficient to state a claim against any of

the Defendants and recommends that the Court dismiss the claim with leave to replead.

Magistrate Judge Lovric finds that Plaintiff has not alleged complete diversity and thus

failed to assert subject-matter jurisdiction. Recognizing that Plaintiff proceeds pro se,

Magistrate Judge Lovric recommends that Plaintiff be permitted to re-plead his complaint.

                                                 1
   Case 5:20-cv-00412-TJM-ML Document 6 Filed 07/16/20 Page 2 of 2




       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Lovric, dkt. # 5, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED without prejudice

to repleading.




IT IS SO ORDERED.



Dated:July 16, 2020




                                             2
